Citation Nr: 0602216	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of rheumatic fever, claimed as irregular heart 
beat, coronary artery bypass surgery, and carotid stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  During the 
pendency of the appeal, the veteran moved and jurisdiction 
over the case was transferred to the Denver RO.


FINDINGS OF FACT

1.  The Board denied service connection for residuals of 
rheumatic fever, claimed as irregular heart beat, coronary 
artery bypass surgery, and carotid stenosis, by decision 
dated in June 2002.  The veteran did not appeal that 
decision.

2.  The Board's June 2002 decision represents the last final 
disallowance of entitlement to service connection for 
residuals of rheumatic fever, claimed as irregular heart 
beat, coronary artery bypass surgery, and carotid stenosis on 
any basis.  

3.  In September 2002, the veteran filed the current claim 
seeking to reopen the claim of service connection for 
residuals of rheumatic fever, claimed as irregular heart 
beat, coronary artery bypass surgery, and carotid stenosis.

4.  Evidence received since the Board's June 2002 decision, 
which consists of the veteran's written statements only, does 
not relate to a necessary unestablished fact or raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The evidence submitted subsequent to the Board's June 2002 
decision denying the claim of entitlement to service 
connection for residuals of rheumatic fever, claimed as 
irregular heart beat, coronary artery bypass surgery, and 
carotid stenosis is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2005); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2005).  This version of the regulation became 
effective in August 2001.  As the veteran filed his claim in 
April 2002, this version of 38 C.F.R. § 3.156(a) is 
applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999); Fluker 
v. Brown, 5 Vet. App. 296, 298 (1993); Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992).

The veteran claims, in essence, that he contracted rheumatic 
fever during military service as a result of untreated streph 
throat.  While he has objected to the characterization of the 
issue as "residuals of rheumatic fever," he has not, in 
fact, maintained that he still has rheumatic fever.  Rather, 
he asserts that the long-term resulting effects (i.e. 
"residuals") of rheumatic fever caused various 
cardiovascular disorders, which are claimed as irregular 
heart beat, coronary artery bypass surgery, and carotid 
stenosis.  Therefore, the issue is properly characterized on 
the title page.

Historically, the Board denied the veteran's claim for 
service connection in June 2002.  He did not appeal but 
rather filed a new claim in September 2002, essentially 
seeking to reopen his claim of service connection.

After a review of the claims file, the Board concludes that 
the evidence does not support the veteran's claim to reopen.  
To that end, the only evidence submitted since the Board's 
June 2002 denial are various written statements submitted by 
the veteran himself.  Although the statements have been 
offered since the June 2002 decision and are new, this 
evidence is essentially duplicative of the same arguments 
that the veteran has maintained all along.  A simple 
reiteration of the facts is not sufficient to reopen a 
previously denied claim.

Therefore, the additional written statements submitted since 
the June 2002 Board decision are not new and material, do not 
raise a reasonable possibility of substantiating the 
veteran's claim, and do not warrant reopening of the claim of 
service connection.  Moreover, the veteran is not competent 
to establish a medical relationship between his current 
complaints and any incident of his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The law applies to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Nonetheless, the veteran was notified of the VCAA as it 
applies to his present appeal by correspondence dated in 
August 2003.  He has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.
  
In addition, by virtue of the rating decision on appeal, and 
the statement of the case (SOC), the veteran was provided 
with specific information as to why the claim was being 
denied, and of the evidence that was lacking.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran was asked to 
submit evidence to support a reopening of his claim.  His 
additional written statements have been associated with the 
claims file.  Moreover, he requested and was scheduled for a 
hearing before the Board regarding his claim but failed to 
report.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion is not 
needed to consider whether the veteran has submitted new and 
material evidence but, rather, the Board has reviewed all the 
medical evidence submitted to the claims file since the last 
final denial.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for residuals of 
rheumatic fever, claimed as irregular heart beat, coronary 
artery bypass surgery, and carotid stenosis is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


